Citation Nr: 0111204	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-05 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disabilities 
(TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The veteran entered notice 
of disagreement in December 1999; the RO issued a statement 
of the case in December 1999; and the veteran entered a 
substantive appeal in December 1999. 

In written argument dated in February 2001, the veteran's 
representative referred to  an extension of a temporary total 
rating for the veteran's right hip replacement under the 
provisions of 38 C.F.R. § 4.30 (2000).  A review of the 
record shows that the veteran was in receipt of a temporary 
total rating for his right hip disability based on 
convalescence from April 22, 1997 through the end of June 
1997.  A Board decision in September 1999 denied an appeal 
for an extension of the temporary total rating and that 
decision is final in the absence of clear and unmistakable 
error.  Statute provides for a claimant for VA benefits to 
move for revision of an adverse final appellate decision of 
the Board of Veterans' Appeals on the grounds of "clear and 
unmistakable error."  38 U.S.C.A. § 7111 (West 1991).  
Specific rules pertaining to revision of decisions on grounds 
of clear and unmistakable error are found in 38 C.F.R. §§ 
20.1400, 20.1401 (2000).  While it is apparent from a 
internal VA memorandum that a question of such error was 
raised at the RO, the Board finds that the claims file does 
not contain an allegation of clear and unmistakable error 
(CUE) in a prior Board decision from the veteran or his 
representative.  No motion for CUE in a Board decision has 
been filed on behalf of or by the veteran, and the Board does 
not find any basis, on its own, to initiate such a motion.


REMAND

The veteran claims that he is unable to secure or maintain 
employment because of his service-connected disabilities, 
primarily his service-connected post-operative residuals of 
right hip replacement.  Therefore, he has requested a TDIU.  

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).  A total disability rating may 
be assigned where the schedular rating is less than total 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2000).  Consideration may be given to a veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
the impairment caused by any non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91, 57 Fed.Reg. 2317 (1992).  The 
issue is whether the veteran's service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a TDIU rating, the record must reflect 
some factor which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's service-connected disabilities 
do not prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  In Friscia, 7 Vet. App. at 297, the 
United States Court of Appeals for Veterans Claims (Court) 
specifically stated that VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
as to what effect service-connected disability has on a 
veteran's ability to work.  

The record reflects that the veteran's service-connected 
disabilities include: post-operative residuals of right hip 
replacement, rated as 70 percent disabling; lumbar spine 
disability, rated as 10 percent disabling; grand mal 
epilepsy, rated as 10 percent disabling; and sebaceous cysts 
of the neck and groin, rated as noncompensably (zero percent) 
disabling.  His combined disability evaluation is 80 percent.

At a VA examination in March 1998, the VA examiner was asked 
to describe the effects of the veteran's service-connected 
post-operative residuals of right hip replacement on his 
usual occupation and daily activities.  The examiner wrote 
that the effects were "unknown" because the veteran was 
retired and apparently had been able to have a fairly 
successful career at different jobs. 

The veteran submitted a private physician statement from S. 
W., M.D., dated in July 1999, which reflects the "opinion 
that [the veteran] is 100% disabled and unable to engage in 
gainful employment."  However, the diagnostic impressions 
entered by this physician in the same report included both 
service-connected (painful right hip and lumbar spine 
disability) and non-service-connected disabilities (coronary 
artery disease and diabetes mellitus).  Other treatment 
records also reflect impairment due to diagnosed coronary 
artery disease and diabetes mellitus.  In the July 1999 
statement, Dr. S. W. did not offer an opinion as to whether 
the veteran was unable to obtain or maintain employment due 
solely to his service-connected disabilities, and otherwise 
did not distinguish impairment due to service-connected 
disabilities from impairment due to non-service-connected 
disabilities.  

In view of the foregoing, it is the Board's judgment that the 
veteran must be afforded a VA examination; the examiner 
should review the claims file, and offer pertinent opinions 
as to the degree of disability attributable to service-
connected disabilities, and whether the veteran is 
unemployable due to solely to service-connected disabilities.  
As part of the history, the examiner should elicit from the 
veteran a complete industrial history, which includes 
specific information as to when the veteran retired and the 
circumstances surrounding his retirement.  As indicated, with 
regard to any TDIU opinion, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to age 
or the impairment caused by any non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Therefore, the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his service-
connected disabilities, and that he 
furnish signed authorizations for release 
to VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
thoroughly evaluate his service-connected 
disabilities and to identify all 
symptomatology attributable to those 
disabilities.  The claims folder and a 
copy of this remand must be made 
available to, and should be thoroughly 
reviewed by, the VA examiner, and the 
examiner should indicate in the report 
that the claims file has been reviewed.  

In particular, the VA examiner should 
assess the relative degree of industrial 
impairment, in light of the veteran's 
recorded medical, educational, and 
vocational history.  The examiner should 
express opinions as to the degree of 
interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
disabilities, as distinguished from his 
non-service-connected disorders, without 
regard to the age of the veteran.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities render him unable to obtain 
or maintain substantially gainful 
employment.  The examiner should provide 
a complete rationale for all conclusions 
and opinions.

3.  The RO should then review the 
examination reports to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998) (a remand 
by the Board confers upon a claimant, as 
a matter of law, the right to compliance 
with remand orders).  

4.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

5.  Following the completion of the 
foregoing, the RO should readjudicate the 
issue of entitlement to a TDIU.  If the 
benefit sought on appeal remains denied, 
the RO should furnish the veteran and his 
attorney with an appropriate supplemental 
statement of the case and afford them an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 




The purpose of this REMAND is to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either factual or legal, as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


